         Case 1:18-cv-00800-LY Document 14-1 Filed 11/19/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

RICHARD MEYER,                                  §
                                                §
       Plaintiff,                               §
                                                §          CASE NO. 1:18-CV-00800-LY
v.                                              §
                                                §
MARK WAID,                                      §
                                                §
       Defendant.                               §

          ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF
                    DEADLINE TO FILE TCPA MOTION

       On this day came before the Court Defendant Mark Waid’s Unopposed Motion for

Extension of Time to File Texas Citizens Participation Act (“TCPA”) Motion.

       The Court hereby GRANTS Defendant’s Motion for Extension of Deadline to File TCPA

Motion. The Court finds good cause to extend the deadline because Defendant is challenging

personal jurisdiction in this matter and that challenge may make it unnecessary to consider any

TCPA issues. It is hereby ORDERED that the deadline is extended, such that if the Court denies

(in whole or in part) Defendant’s motion to dismiss for lack of personal jurisdiction, Defendant

would only then need to file any motion to dismiss under the TCPA within 14 days of the Court’s

order on the jurisdictional motion. For clarity, the 14-day period would not begin to run on a

magistrate’s report and recommendation, but only on the Court’s order on that report and

recommendation.

       SIGNED AND ENTERED this ___ day of ______________, 2018.



                                                    ___________________________________
                                                    HON. LEE YEAKEL
                                                    UNITED STATES DISTRICT JUDGE
